Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to the Appeal Brief decision to reopen prosecution in regards to Appeal Brief filed 5 April 2022.  


Reasons for Allowance
Claims 1,3-8 and 10-18 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…A method for executing a plurality of separate filters to allow injection of new filters into a system without disturbing existing filters, wherein a newly implemented filter is configured to check for notifications or publish notifications without having explicitly hardwired connections to other filters or sources wherein each of the plurality of separate filters are configured to be tested or altered without stopping the system, the method comprising: receiving, by a first filter of the plurality of separate filters, a first notification that a first version of map data from a map data source is available; determining, by the first filter, that the first version of map data is compatible with the first filter using one or more version rules stored in the first filter; processing, by the first filter, the first version of map data into a second version of map data by performing a first operation on the first version of map data; generating, by the first filter, a second notification that the second version of map data is available; transmitting, by the first filter, the second notification to one or more filters of the plurality of separate filters that are dependent on the first filter, the one or more filters configured to further process at least the second version of map data; receiving, by a second filter of the one or more filters, the second notification; determining, by the second filter, that the second version of map data is compatible with the second filter using one or more version rules stored in the second filter; processing, by the second filter, the second version of map data into a third version of map data by performing a second operation on the second version of map data, the second operation distinct from the first operation; generating, by the second filter, a third notification that the third version of map data is available; and transmitting, by the second filter, the third notification to one or more additional filters of the plurality of separate filters that are dependent on the second filter, the one or 2more additional filters configured to further process the third version of map data and provide an interface for an application to access and use the third version of map data” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 3-8, 10 & 11 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 12 and 18 and their dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…determining, by the first filter, that the first version of map data is compatible with the first filter using one or more version rules stored in the first filter; processing, by the first filter, the first version of map data into a second version of map data by performing a first operation on the first version of map data; generating, by the first filter, a second notification that the second version of map data is available; transmitting, by the first filter, the second notification to one or more filters of the plurality of separate filters that are dependent on the first filter, the one or more filters configured to further process at least the second version of map data; receiving, by a second filter of the one or more filters, the second notification; determining, by the second filter, that the second version of map data is compatible with the second filter using one or more version rules stored in the second filter; processing, by the second filter, the second version of map data into a third version of map data by performing a second operation on the second version of map data, the second operation distinct from the first operation; generating, by the second filter, a third notification that the third version of map data is available; and transmitting, by the second filter, the third notification to one or more additional filters of the plurality of separate filters that are dependent on the second filter, the one or 2more additional filters configured to further process the third version of map data and provide an interface for an application to access and use the third version of map data”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant has provided a persuasive argument into the misrepresentation of formerly applied Davis, Peterson, and Cross references, as the Appellant had contended that the combined references failed to teach the interdependencies of the claimed invention which incorporates multiple versions of map data, multiple filters, a plurality of notifications relating to compatibility rules for the compatibility of the versioned map data.  Considerable patentable weight had been attributed to Applicant’s preamble for at least Independent Claims 1 and 18, which provides an intended use of the implementation of multiple filters into a system “without disturbing existing filters”, and allowing for the testing of the plurality of separate filters “without stopping the system”. The utilization of a “plurality of separate filters to allow injection of new filters into a system” is supported by Appellants limitations for “receiving...”, “determining...” and “processing” the plurality of interconnected map versions, notifications, and filters adhering to compatibility rules, which has not been found within an exhaustive and focused search of the claimed limitations. The reference of Samsalovic et al (US Patent No. 8,775,074B2), for example, provided for the refreshing of location data codes for a location code change system that receives map change data and location code change data, facilitating map updates based on the location code changes, but failed to incorporate the incorporation of map data with multiple notifications and filters for the presentation of data according to one or more applicable compatibility rules, which appeared critical to Applicant’s claimed invention.  
Independent Claims 12 and 18 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Samsalovic et al (US Patent No. 8,775,074B2) teaches a method and system for refreshing location code data.
**Tsuchida et al (USPG Pub No. 20020107876A1) teaches a method and system for managing multiple database storage units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/13/2022